In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00014-CV
     ___________________________

   CHARLOTTE CARROLL, Appellant

                     V.

 J. P. MORGAN CHASE BANK, Appellee



 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2018-001358-1


Before Sudderth, C.J.; Bassel and Womack, JJ.
  Memorandum Opinion by Justice Bassel
                            MEMORANDUM OPINION

        Appellant Charlotte Carroll attempts to appeal from a final summary judgment

in favor of Appellee J.P. Morgan Chase Bank, signed by the trial court on September

26, 2018. Because Carroll filed a postjudgment motion on October 24, 2018, but not

a motion to extend time to file a notice of appeal, the notice of appeal was due by

December 27, 2018. See Tex. R. App. P. 26.1. But it was not filed until January 14,

2019.

        On January 18, 2019, we notified Carroll of concerns regarding jurisdiction. See

Tex. R. App. P. 26.1. We provided Carroll or any other party desiring to continue the

appeal ten days to respond and provide grounds for continuing the appeal, and we

cautioned that the failure to provide such a response could result in the dismissal of

this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. Carroll filed a

response to our letter. However, the letter did not address grounds for continuing the

appeal and instead focused on Carroll’s challenges in scheduling a hearing on her

postjudgment motion in the trial court.

        The time for filing a notice of appeal is jurisdictional, and absent a timely filed

notice of appeal or motion for extension of time to file the notice of appeal, the Texas

Rules of Appellate Procedure compel us to dismiss the appeal. See Tex. R. App. P. 2,

25.1(b), 26.3; Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998); Verburgt v.

Dorner, 959 S.W.2d 615, 617 (Tex. 1997).           A motion for extension of time is

necessarily implied, however, when an appellant acting in good faith files a notice of
                                             2
appeal beyond the time allowed by rule 26.1, but within the fifteen-day period in

which the appellant would be entitled to move to extend the filing deadline under rule

26.3. See Jones, 976 S.W.2d at 677; Verburgt, 959 S.W.2d at 617; see also Tex. R. App. P.

26.1, 26.3. But an implied motion for extension of time is of no help when the notice

of appeal is filed more than fifteen days after the notice is due. See Ross v. Guerra, 83
S.W.3d 899, 901 (Tex. App.—Texarkana 2002, no pet.) (holding appellate court could

not imply a motion for extension “because the notice of appeal was filed over two

months after it was due, well beyond the deadline under the rule for filing a request

for an extension”).

       Accordingly, we dismiss Carroll’s attempted appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 43.2(f).



                                                      /s/ Dabney Bassel
                                                      Dabney Bassel
                                                      Justice

Delivered: February 7, 2019




                                           3